FILED
                            NOT FOR PUBLICATION                             DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30326

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00126-FVS

  v.
                                                 MEMORANDUM *
OHARA M. MOLINERO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Ohara M. Molinero appeals from the 78-month prison sentence and ten-year

term of supervised release imposed following his guilty-plea conviction for

distribution and possession with intent to distribute methamphetamine, in violation

of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Molinero contends that the district court violated 18 U.S.C. § 3552(d) and

Federal Rule of Criminal Procedure 32(e) by failing to grant him sufficient time to

review the presentence report. This contention is unavailing because Molinero

failed to establish that any technical error committed by the district court in not

strictly complying with these provisions affected his substantial rights. See United

States v. Waknine, 543 F.3d 546, 552-54 (9th Cir. 2008).

      Molinero next contends that the district court violated his due process rights

by not affording him a second opportunity to address the court regarding his prior

felony harassment conviction. This contention lacks merit because the record

reflects that the court personally addressed Molinero, and provided him and his

counsel ample opportunity to present information regarding the harassment

conviction. See United States v. Mack, 200 F.3d 653, 658 (9th Cir. 2000).

      Finally, Molinero contends that the district court’s imposition of a ten-year

term of supervised release was unreasonable and disproportionately severe

punishment. Under the totality of the circumstances and the 18 U.S.C. § 3553(a)

sentencing factors, the ten-year supervised release term is reasonable. See United

States v. Cope, 527 F.3d 944, 952 (9th Cir. 2008).

      AFFIRMED.


                                           2                                     10-30326